DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on the date: July 27, 2022.
Claims 1-20 are currently pending.  Claims 1, 5-7, 9-11, 13, 16-18 and 20 have been amended.  No claims have been canceled or are new.

Response to Arguments
Claim Objections
Applicant’s arguments, see REMARKS page 9, with respect to the objection of claim 10 have been fully considered and are persuasive.  The objection of claim 10 has been withdrawn. 

Claim Rejections
Applicant’s arguments, see REMARKS page 9, with respect to the rejection of claims 5, 6, 10, 11, 17 and 18 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of claims 5, 6, 10, 11, 17 and 18 has been withdrawn. 
Applicant’s arguments, see REMARKS pages 9-10, with respect to the rejection of independent claims 1, 9 and 16 under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive.  The rejection of claims 1, 9 and 16 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 9 line 17 on page 4:
“… straining connected electrical wiring; and”
Claim 16 line 11 on page 6:
“… straining connected electrical wiring; and”

	(Examiner’s Note: The amendment to claims 9 and 16 is to correct the typographical error of the limitation “electrical wiring”.)

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the amended limitations (see REMARKS pages 9-10) have been fully considered and are persuasive.
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“determining differences between the initial orientation and the subsequent orientations based on the initial acceleration measurements and the subsequent acceleration measurements obtained within the specified period of time; comparing the differences to threshold values; determining that the differences exceed the threshold values; based on the differences exceeding the threshold values, determining that the orientation of the electric meter is oscillating; and generating a notification of the oscillating orientation of the electric meter to a head-end system,” when used in combination with all other limitations of claim 1.
	Claims 2-8 are allowed for depending on claim 1.
Regarding independent claim 9, the prior arts of record taken alone or in combination fail to teach or suggest:
“determining differences between the initial orientation and the subsequent orientations based on the initial acceleration measurements and the subsequent acceleration measurements obtained within the specified period of time; compare the differences to threshold values; determine that the differences exceed the threshold values; based on the differences exceeding the threshold values, determine that the orientation of the electric meter is oscillating, thereby straining connected electrical wiring; and generate a notification of the oscillating orientation of the electric meter to a head-end system,” when used in combination with all other limitations of claim 9.
	Claims 10-15 are allowed for depending on claim 9.
Regarding independent claim 16, the prior arts of record taken alone or in combination fail to teach or suggest:
“determining differences between the initial orientation and the subsequent orientations based on the initial acceleration measurements and the subsequent acceleration measurements obtained within the specified period of time; compare the differences to threshold values; determine that the differences exceed the threshold values; based on the differences exceeding the threshold values, determine that the orientation of the electric meter is oscillating, thereby straining connected electrical wiring; and generate a notification of the oscillating orientation of the electric meter to a head-end system,” when used in combination with all other limitations of claim 16.
	Claims 17-20 are allowed for depending on claim 16.

The closest references are found based on the updated search:
a)  Namiki et al. discloses “Power meter, power measurement method, program and storage medium” (see 2014/0283622)
b)  Iwasa discloses “Semiconductor device and metering apparatus” (see 2016/0049943)
c)  Takemasa et al. discloses “Semiconductor device and measurement device” (see 2013/0285224)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867